People ex rel. Muscatello v Fucito (2022 NY Slip Op 00994)





People v Muscatello


2022 NY Slip Op 00994


Decided on February 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
LINDA CHRISTOPHER
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2022-00772

[*1]The People of the State of New York, ex rel. 
vDanielle Muscatello, on behalf of Chung Wei Wang, petitioner, Joseph Fucito, etc., et al., respondents.


Barket Epstein Kearon Aldea & LoTurco, LLP, Garden City, NY (Danielle Muscatello, pro se, and Bruce Barket of counsel), for petitioner.
Georgia M. Pestana, Corporation Counsel, New York, NY (Ingrid R. Gustafson and Tahirih M. Sadrieh of counsel), for respondents Joseph Fucito and Louis Molina.
Melinda Katz, District Attorney, Kew Gardens, NY (Emily Aguggia and Kathryn O'Neill of counsel), respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to modify a nonmonetary bail condition concerning electronic monitoring of Chung Wei Wang, upon Queens County Indictment No. 70847/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not established entitlement to the relief sought.
CONNOLLY, J.P., CHRISTOPHER, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court